Not For Publication in West's Federal Reporter
               Citation Limited Pursuant to 1st Cir. Loc. R. 32.3

          United States Court of Appeals
                        For the First Circuit


No. 06-1534

                           KERRY M. CASTELLO,

                         Plaintiff, Appellant,

                                      v.

                      SUSAN J. MARTIN, ET AL.,

                        Defendants, Appellees.


         ON APPEAL FROM THE UNITED STATES DISTRICT COURT
                    DISTRICT OF MASSACHUSETTS

           [Hon. Joseph L. Tauro, U.S. District Judge]


                                   Before

                       Boudin, Chief Judge,
              Torruella, and Howard, Circuit Judges.


     Kerry M. Castello, on brief pro se.
     Stephen G. Dietrick, Deputy General Counsel, Legal Division,
Department of Correction and Nancy Ankers White, Special Assistant
Attorney General, on brief for defendant, appellee Susan J. Martin.
     James A. Bello, Morrison Mahoney, LLP and Lisa R. Wichter,
Morrison Mahoney, LLP, on brief for defendants, appellees Aaron
Lazare, M.D., Arthur Brewer, M.D., and Donna Jurdak, R.N.




                             October 2, 2006
          Per Curiam.    Kerry M. Castello, a pro se prisoner,

appeals the district court's entry of summary judgment dismissing

his civil rights complaint in which he asserts an Eighth Amendment

claim for deliberate indifference to his serious medical needs.

Castello also appeals the district court's denial of his Fed. R.

Civ. Pro. 59(e) motion to alter or amend judgment.          We have

carefully reviewed the record and affirm substantially for the

reasons stated in the district court's memorandum decision, adding

only the following.

          Castello was diagnosed with the Hepatitis C virus ("HCV")

in October 2001, while incarcerated at MCI-Norfolk. Since at least

2003, when UMass Correctional Health ("UMCH") began providing

medical services for the Massachusetts Department of Corrections,

Castello has demanded that he receive a particular treatment for

his HCV: a combination drug therapy using pegylated interferon and

ribavirin. UMCH has monitored Castello's medical condition through

regular blood tests and a liver biopsy, which have consistently

shown that Castello suffers from a mild form of the disease.

          In October 2003, pursuant to the UMCH Protocol for

treating inmates with HCV, Castello was placed on the waiting list

for the combination drug therapy.    Castello has been informed that

budget constraints limit the number of inmates who can receive the

combination drug therapy, and those inmates with more severe forms

of the disease have priority on the treatment list.        When the


                               -2-
evidentiary record closed in the district court, Castello's medical

condition remained essentially unchanged and he was still waiting

for the combination drug therapy.

            On this record, which we have reviewed de novo, indulging

every inference in Castello's favor, Rathbun v. Autozone, Inc., 361

F.3d 62, 66 (1st Cir. 2004), we agree with the district court's

conclusion   that   Castello   failed   to   show   "acts   or   omissions

sufficiently harmful to evidence deliberate indifference to serious

medical needs."     Miranda v. Munoz, 770 F.2d 155, 259 (1st Cir.

1985) (quoting Estelle v. Gamble, 429 U.S. 97, 106 (1976)).          While

it is clear that Castello strongly disagrees with the medical care

he is receiving, it is also clear that UMCH is providing "decent,

timely heath care ... at a level reasonably commensurate with

modern medical science and of a quality acceptable within prudent

professional standards." United States v. DeCologero, 821 F.2d 39,

42 (1st Cir. 1987).    Castello's own evidence, submitted in support

of his summary judgment motions, shows that modern medical science

has reached a consensus that treatment generally is appropriate for

patients suffering more severe cases of HCV, where a liver biopsy

shows moderate inflammation and necrosis and portal or bridging

fibrosis.      E.g.,   National   Institutes    for   Health     Consensus

Development Statement, "Management of Hepatitis C: 2002."          None of

these conditions were detected in Castello's liver biopsy. On this

record, Castello failed to show that he has suffered an objectively


                                  -3-
serious deprivation, or that appellees have subjectively acted in

"wanton disregard" of his rights.         DesRosiers v. Moran, 949 F.2d

15, 19 (1st Cir. 1991) (citing Rhodes v. Chapman, 452 U.S. 337, 347

(1981)).   See also Bender v. Regier, 385 F.3d 1133, 1135 (8th Cir.

2004) ("Treatment for [HCV] patients with mild liver problems may

be safely deferred.").

           Castello also challenges the district court's refusal to

strike   the   medical   defendants'1    opposition   to    his   motion   for

summary judgment and cross-motions for summary judgment, filed two

weeks late, without prior permission or explanation.              Although we

do not condone such disregard of a court-ordered deadline, where

there is no showing of repeated failures to adhere to deadlines,

bad faith or prejudice, and the delay is minimal, we find no abuse

of discretion in the district court's actions.         Stonkus v. City of

Brockton School Dep't, 322 F.3d 97, 101 (1st Cir. 2003).             We also

find no abuse of discretion in the court's refusal to strike the

exhibits attached to defendants' late-filed pleading because of

defendants' failure to authenticate the exhibits by affidavit, as

required by the plain language of Rule 56(e).              Again, we do not

condone this serious omission, see Carmona v. Toledo, 215 F.3d 124,

131 (1st Cir. 2002), but conclude that because each of the disputed



     1
        The "medical defendants" are appellees Dr. Lazare, Dr.
Brewer, and Nurse Brewer, all represented by private counsel.
Appellee Susan Martin is represented by a Special Assistant
Attorney General for the Department of Corrections.

                                   -4-
exhibits (except for the Brewer Affidavit, which was properly

authenticated pursuant to Rule 56(e)) was filed with the court and

properly authenticated by Castello in support of his summary

judgment pleadings, no purpose would have been served by striking

the exhibits from this particular pleading.

          Finally, we find no abuse of discretion in the court's

denial of Castello's Rule 59(e) motion.   The minor factual errors

in the district court's memorandum decision, while unfortunate, are

not dispositive.

          Affirmed.




                               -5-